                       1        WENDY MEDURA KRINCEK, ESQ., Bar # 6417
                                KAITLYN M. BURKE, ESQ., Bar # 13454
                       2        LITTLER MENDELSON, P.C.
                                3960 Howard Hughes Parkway
                       3        Suite 300
                                Las Vegas, NV 89169-5937
                       4        Telephone: 702.862.8800
                                Fax No.:     702.862.8811
                       5        Email: wkrincek@littler.com
                                Email: kmburke@littler.com
                       6
                                Attorneys for Defendants
                       7        AMERICAN HOMES FOR RENT MANAGEMENT, LLC and
                                AH4R MAINTENANCE, LLC
                       8

                       9                                    UNITED STATES DISTRICT COURT
                    10                                             DISTRICT OF NEVADA
                    11

                    12          LYDIA FORD,                                        Case No. 2:18-cv-01925-RFB-PAL
                    13                Plaintiff,
                                                                                    STIPULATION AND ORDER TO
                    14          vs.                                                 EXTEND TIME TO FILE A
                                                                                    RESPONSIVE PLEADING
                    15          AMERICAN HOMES FOR RENT
                                MANAGEMENT, LLC., AH4R                              [FIRST REQUEST]
                    16          MAINTENANCE, LLC., and DOES 1-50,
                                inclusive,
                    17
                                      Defendants.
                    18

                    19
                                      Plaintiff LYDIA FORD (“Plaintiff”) and Defendants AMERICAN HOMES FOR RENT
                    20
                               MANAGEMENT, LLC and AH4R MAINTENANCE, LLC (“Defendants”), by and through their
                    21
                               respective counsel of record, hereby request that the Court extend the deadline for Defendant to file
                    22
                               its first responsive pleading, which is currently set for December 10, 2018, for a period of 3 weeks,
                    23
                               up to and including December 31, 2018.
                    24
                                      Defense counsel has been recently retained and needs sufficient time to prepare the
                    25
                               responsive pleading given the upcoming holidays and scheduling conflicts.          This is the first
                    26
                               ///
                    27
                               ///
                    28
LITTLER MENDELSON, P.C.
        ATTORNEYS AT LAW
  3960 Howard Hughes Parkway
            Suite 300
   Las Vegas, NV 89169-5937
          702.862.8800
                       1       stipulation for an extension of time to file the responsive pleading. This request is made in good
                       2       faith and not to cause unnecessary delay.
                       3
                               Dated: December 6, 2018.                              Dated: December 6, 2018.
                       4
                               Respectfully submitted,                               Respectfully submitted,
                       5

                       6       /s/ Theresa M. Santos, Esq.                           /s/ Kaitlyn M. Burke, Esq.
                               DANIEL R. WATKINS                                     WENDY MEDURA KRINCEK, ESQ.
                       7       THERESA M. SANTOS                                     KAITLYN M. BURKE, ESQ.
                               WATKINS & LETOFSKY, LLP                               LITTLER MENDELSON, P.C.
                       8
                               Attorneys for Plaintiff                               Attorneys for Defendants
                       9       LYDIA FORD                                            AMERICAN HOMES FOR RENT
                                                                                     MANAGEMENT, LLC and AH4R
                    10                                                               MAINTENANCE, LLC
                    11
                                                                           IT IS SO ORDERED
                    12

                    13

                    14                                                     ______________________________________
                                                                           UNITED STATES MAGISTRATE JUDGE
                    15                                                              December 13, 2018
                                                                           DATED: ______________________________
                    16
                               FIRMWIDE:160892716.1 074188.1027
                    17

                    18

                    19

                    20

                    21

                    22

                    23

                    24

                    25

                    26

                    27

                    28
LITTLER MENDELSON, P.C.
        ATTORNEYS AT LAW
                                                                                2.
  3960 Howard Hughes Parkway
            Suite 300
   Las Vegas, NV 89169-5937
          702.862.8800
